DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-11 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “circuitry” recited in the limitation “static-electricity inhibition circuitry” of claims 3 & 9 is a generic placeholder. The word invokes U.S.C 112 (f). A review of reveals that the corresponding structure is item 510 of fig.3 as described in para. [0065] of the specification. Therefore, the limitation is being interpreted as requiring item 510 of fig.3 or it’s equivalent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0027847 A1; pub. Jan. 28, 2016) in view of Langley et al. (US 2018/02434642 A1; pub. Aug. 16, 2018).
Regarding claim 1, Liu discloses: a base substrate (fig.2 item 210) having a top surface and a bottom surface opposite the top surface; a metal layer (fig.2 item 290) disposed on the bottom surface of the base substrate; an elements-array disposed on the top surface of the base substrate, wherein the elements-array includes thin-film transistors (fig.2 item 230) and diodes (fig.2 item 240) connected to the thin-film transistors; a scintillator layer (fig.2 item 250) disposed on the elements-array; and a reflective plate disposed on the scintillator layer (fig.2 item 258). Liu is silent about: PIN diodes, a ground electrode disposed on the top surface of the base substrate and electrically connected to the elements-array; wherein the reflective plate is electrically connected to the ground electrode, and wherein the ground electrode is electrically connected to the metal layer.
In a similar field of endeavor, Langley et al. disclose: PIN diodes (para. [0011]), a ground electrode disposed on the top surface of the base substrate and electrically connected to the elements-array (para. [0021] L6-7); wherein the reflective plate is electrically connected to the ground electrode (para. [0021] L6-7, metallic ground plate, para. [0023] L1-2 an electrically conductive ground plate), and wherein the ground electrode is electrically connected to the metal layer (para. [0021] L6-7, metallic ground plate, para. [0023] L1-2 an electrically conductive ground plate) motivated by the benefits for an electrically grounded detector (Langley et al. para. [0023]).
In light of the benefits for an electrically grounded detector as taught by Langley et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Liu with the teachings of Langley et al.
Regarding claim 2, Liu discloses: the base substrate includes a glass substrate (para. [0050] L8).
Regarding claim 4, the combination of Liu and Langley et al. disclose: the ground electrode and the metal layer are electrically connected to each other via a conductive layer (claim is rejected on the same basis as claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0027847 A1; pub. Jan. 28, 2016) in view of Langley et al. (US 2018/02434642 A1; pub. Aug. 16, 2018) and further in view of Vafi et al. (US 2008/0078938 A1; pub. Apr. 3, 2008).
Regarding claim 3, the combined references are silent about: the digital X-ray detector further comprises a static-electricity inhibition circuitry disposed on the top surface of the base substrate, and wherein the elements-array and the ground electrode are electrically connected to each other via the static-electricity inhibition circuitry.
In a similar field of endeavor, Vafi et al. disclose: the digital X-ray detector (para. [0019]) further comprises a static-electricity inhibition coating disposed on the top surface of the base substrate, and wherein the elements-array and the ground electrode are electrically connected to each other via the static-electricity inhibition circuitry (para. [0024] L7-end) motivated by the benefits for a detector with improved signal shielding (Vafi et al.
In light of the benefits for a detector with improved signal shielding as taught by Vafi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Liu and Langley et al. with the teachings of Vafi et al.
Vafi et al. are silent about: a static-electricity inhibition circuitry. However, it would have been obvious to one of ordinary skill to use a static-electricity inhabitation circuitry instead of static-electricity inhibition coating as a coating can peel off with time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0027847 A1; pub. Jan. 28, 2016) in view of Langley et al. (US 2018/02434642 A1; pub. Aug. 16, 2018) and further in view of Koguchi et al. (US 5,932,880; pub. Aug. 3, 1999).
Regarding claim 5, the combined references are silent about: the conductive layer is formed at least one of a silver paste or a silver film.
In a similar field of endeavor, Koguchi et al. disclose: the conductive layer is formed at least one of a silver paste or a silver film (col.7 L31-38) motivated by the benefits for improved conductivity (Koguchi et al. col.7 L32).
In light of the benefits for improved conductivity as taught by Koguchi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Liu and Langley et al. with the teachings of Koguchi et al.


Allowable Subject Matter
Claims 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 6, the combination of Liu and Langley et al. disclose: a base substrate; a metal layer on the base substrate; a scintillator layer on the elements-array; and a reflective plate on the scintillator layer, wherein the reflective plate is electrically connected to the ground electrode, (see rejection of claim 1). The prior arts of reference fail to teach, disclose, suggest or make obvious: one or more buffer layers on the metal layer; an element-array disposed on the buffer layers, the element-array including thin-film transistors and PIN diodes connected to the thin-film transistors; a ground electrode disposed on the buffer layers, the ground electrode being electrically connected to the element-array.
Claims 7-11 are allowed on the same basis as independent claim 6 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MAMADOU FAYE/Examiner, Art Unit 2884